:DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
	The instant application, filed on 18 September 2020, claims priority to provisional application number 62/903,546 filed on 20 September 2019. 

Information Disclosure Statement
References are found throughout the specification that are not listed on an Information Disclosure Statement. For example, see specification pages 232-235 and 238-240. 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.



Specification
The disclosure is objected to because of the following informalities: 

There are two tables labeled “Table 2B” in the specification. One on page 87 titled “Table 2B. SCLC 2-marker combinations” and one on page 157 titled “Table 2B. Paraneoplastic syndrome-associated antibodies in SCLC”.

Table 2B. SCLC 2-marker combinations in the specification spans pages 87-156. The header for the tables is on page 87 and is as follows:

    PNG
    media_image1.png
    308
    643
    media_image1.png
    Greyscale

On page 119 the contents of the table shift and the remainder of the information in the table columns no longer aligns with the headers at the top of the table (as shown below):

    PNG
    media_image2.png
    133
    640
    media_image2.png
    Greyscale

Appropriate correction is required.

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:
The instant claims contain reference to tables that are found in the specification, for example, claim 1 drawn to a small cell lung cancer specific chimeric antigen receptor that has an extracellular ligand-binding domain comprising an antigen-binding domain capable of specifically binding an antigen selected from Tables 1A, 1B, 2A, 2B, and 4”.
MPEP 2173.05(s) provides the following guidance regarding reference to figures or tables: where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993). Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. Generally, the presence or absence of such reference characters does not affect the scope of a claim. See MPEP § 608.01(m) for information pertaining to the treatment of reference characters in a claim. 
It is suggested that the antigens referenced be included in the claim in order to provide clarity over exactly what applicant is claiming as the invention. Appropriate correction is required.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu, H., and Z. Jiang (2018) Advances in antibody therapeutics targeting small-cell lung cancer Adv Clin Exp Med 27(9); 1317-1323.
Lu teaches antigen binding molecules comprising antigen-binding domains capable of specifically binding CTLA4, HuD, and Notch3 (page 1318, left column, paragraph 2, “ipilimumab (anti-CTLA-4 antibody), act with the most promising immunotherapies under investigation in SCLC”; page 1321, left column, paragraph 3, “mouse anti-human-HuD monoclonal antibody”; page 1319, right column, paragraph 3, “Tarextumab is an antibody which blocks both Notch2 and Notch3 signaling pathways”). The antibodies taught by Lu anticipate the instant claim where the antibody is the “antigen binding molecule” and the antibody’s heavy and light variable regions are the “antigen-binding domain”. CTLA4, HuD, and Notch3 read on the instant claim as antigens found in Tables 1A (HuD) and 4 (CTLA4, Notch3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0371052 A1 (ICell Gene Therapeutics LLC) 27 Dec 2018 in view of Kazarian, M., and I.A. Laird-Offringa (2011) Small-cell lung cancer-associated autoantibodies: potential applications to cancer diagnosis, early detection, and therapy Molecular Cancer 10(33); 2-19.

Regarding claim 1, ICell teaches a small cell lung cancer specific chimeric antigen receptor (abstract, “this disclosure relates to chimeric antigen receptors targeting T cell malignancies”; page 6, [0092], “in particular, cancers such as… small cell lung cancer”). ICell further teaches that the CAR is comprised of an extracellular binding domain, and a cytoplasmic domain comprising a costimulatory domain and a signaling domain (page 1, [0003], “In the CAR construct, the single chain fragment variable (scFv) is linked to the T cell costimulatory and intracellular T cell receptor signaling domains via a hinge and transmembrane regions, thus allowing for direct immune cell cytotoxic activity against a recognized surface protein”; page 6, [0089], “the extracellular portion of the polypeptide is displayed on the cell surface, the transmembrane portion spans the plasma membrane, and the active domain is in the cytoplasmic portion, or the interior of the cell”). ICell further teaches that the antigen recognition domain may be obtained from any of the wide variety of extracellular domains or secreted proteins associated with ligand binding and/or signal transduction (page 6, [0092]). ICell, however, does not disclose that the antigen binding domain is capable of specifically binding to or interacting with an antigen disclosed in instant claim 1. 
Kazarian provides a review of small cell lung cancer (SCLC) and what is currently known about SCLC-associated autoantibodies. Kazarian describes a recently developed mouse model system of SCLC that can be used to study SCLC-associated immune response and discusses potential clinical applications for these autoantibodies, such as SCLC diagnosis, early detection, and therapy (abstract). Kazarian teaches that SCLC is the most aggressive lung cancer subtype and lacks effective early detection methods and therapies (abstract). Kazarian teaches that there are at least 20 known antigens in SCLC-associated PNS and that patients are often positive for more than one SCLC-associated autoantibody (page 2, right column, paragraph 3). Kazarian provides a summary of autoantigens/autoantibodies associated with SCLC that were known at the time of publication in table 1 on page 3. Antigens identified by Kazarian include CRMPS, HuB, HuC, HuD , Nova, PNMA1, PNMA2, VGCC, PTPRN, GABAB, GAD2, SOX, and ZIC2 (page 3, Table 1, column 1). Kazarian also teaches autoantibodies against GABA-b and GAD65 (page 3, Table 1, column 2). Kazarian teaches that these antigens, particularly any identified epitopes on these antigens, may be of use as therapeutic targets, for example using tailored antibodies or synthetic molecules (page 14, left column, paragraph 1).
HuB, HuC, HuD , Nova, PNMA1, PNMA2, VGCC, PTPRN, GABAB, GAD2, SOX, and ZIC2 read on the instant claim as antigens found in Table 1A (HuB, HuC, HuD, Nova, VGCC, GAD2, SOX, PTPRN, and ZIC2), and Table 2B (Ma_PNMA1, Ta_PNMA2, Gaba-b).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the antigens disclosed by Kazarian as the target of the antigen binding domain in the CAR taught by ICell. A skilled artesian would have been motivated to make this combination in order to target antigens that are known to be upregulated in SCLC (Kazarian, page 2, right column, paragraph 2) using a method of treatment is known in the art to enhance T cell function or reduce T cell suppression (ICell page 1, [0001]). A skilled artesian would expect to have a reasonable expectation of success in making this combination as the use of CAR engineered cells has been well characterized in the art to be an effective treatment modality (as taught by ICell page 1, [0003]) and Kazarian shows that these antigens are upregulated in patients with SCLC making them an ideal target for the CAR T cell. 

Regarding claim 2, ICell and Kazarian teach the chimeric antigen receptor of claim 1 as discussed above.
ICell further teaches an isolated nucleic acid molecule encoding the CAR of claim 1 (page 7, [0118], “the polynucleotide encoding the CAR is easily prepared from an amino acid sequence of the specified CAR by any conventional method”; page 7, [0117], “the term ‘polynucleotide’ as used herein is defined as a chain of nucleotides. Polynucleotides includes DNA and RNA. Furthermore, nucleic acids are polymers of nucleotides. Thus, nucleic acids and polynucleotides as used herein are interchangeable”; page 7, [0120], “isolated polynucleotide”). 

Regarding claim 3, ICell and Kazarian teach the nucleic acid molecule of claim 2 as discussed above.
ICell further teaches a vector comprising the nucleic acid molecule (page 7, [0120], “The polynucleotide described above can be cloned into a vector. A ‘vector’ is a composition of matter which includes an isolated polynucleotide”).

Regarding claim 4, ICell and Kazarian teach the vector of claim 3 as discussed above.
ICell further teaches a cell comprising the vector (page 7, [0120], “the polynucleotide described above can be cloned into a vector. A ‘vector’ is a composition of matter which includes an isolated polynucleotide which can be used to deliver the isolated polynucleotide to the interior of the cell” page 8, [0121], “the vector is a viral vector…the viral vector is a retroviral vector or a lentiviral vector…the engineered cell is virally transduced to express the polynucleotide sequence”).

Regarding claim 5, ICell and Kazarian teach the cell of claim 4 as discussed above.
ICell further teaches that the cell is a human T cell (page 1, [0003], “CAR therapy utilizes modified patient immune cell, typically T cells”; page 21, [0332]; “transduced into activated human T cells”).

Regarding claim 6, ICell and Kazarian teach the chimeric antigen receptor of claim 1 as discussed above.
ICell further teaches an engineered cell comprising the CAR (page 9, [0130], “the disclosure provides an engineered cell having at least one chimeric antigen receptor polypeptide or polynucleotide”). 

Regarding claim 7, ICell and Kazarian teach the engineered cell of claim 6 as discussed above.
ICell further teaches that the engineered cell is an immune cell (page 9, [0131], “isolated cells, host cells, and genetically engineered cells of the present disclosure include isolated immune cells, such as NK cells and T cells”).

Regarding claim 8, ICell and Kazarian teach the engineered cell of claim 7 as discussed above.
ICell further teaches that the engineered cell is an immune effector cell (page 11, [0166], “compositions and methods of this disclosure can be used to generate a population of T lymphocyte or NK cells that deliver both primary and co-stimulatory signals for use in immunotherapy in the treatment of cancer”; page 11, [0167], “immunotherapeutics generally rely on the use of immune effector cells and molecules to target and destroy cancer cells. The effector cell may be a lymphocyte carrying a surface molecule that interacts, either directly or indirectly, with a tumor cell target”). 

Regarding claim 9, ICell and Kazarian teach the engineered cell of claim 8 as discussed above.
ICell further teaches that the engineered cell is a T lymphocyte (page 11, [0166], “compositions and methods of this disclosure can be used to generate a population of T lymphocyte or NK cells”). 

Regarding claim 10, ICell and Kazarian teach the engineered cell of claim 9 as discussed above.
Icell further teaches that the T lymphocyte is a cytotoxic T lymphocyte, a regulatory T lymphocyte, or a helper T lymphocyte (page 9, [0132], “the engineered cell includes immunoregulatory cells. Immunoregulatory cells include T-cells, such as CD4 T-cells (Helper T-cells), CD8 T-cells (Cytotoxic T-cells, CTLs)”; page 11, [0166], “compositions and methods of this disclosure can be used to generate a population of T lymphocyte or NK cells”). 

Regarding claim 11, ICell and Kazarian teach the engineered cell of claim 9 as discussed above.
Icell further teaches that the engineered cell is a CD8+ cytotoxic T lymphocyte (page 9, [0132], “the engineered cell includes… CD8 T-cells (Cytotoxic T-cells, CTLs)”; page 11, [0166], “compositions and methods of this disclosure can be used to generate a population of T lymphocyte or NK cells”).

Regarding claim 12, ICell and Kazarian teach the engineered cell of claim 7 as discussed above.
Icell further teaches that the cell is used in the treatment of a SCLC (abstract, “this disclosure relates to chimeric antigen receptors targeting T cell malignancies”; page 62, 66., “method of treating a cell proliferative disease… wherein the cell proliferative disease comprises… small cell lung cancer”; page 62, 65., “a method of reducing cancer cell proliferation or increasing cancer cell death comprising administering an engineered cell”). Furthermore, the antigens taught by Kazarian are known to be upregulated in SCLC which make them optimal targets for the treatment of SCLC with the engineered cell taught by ICell.

Regarding claim 13, ICell and Kazarian teach the chimeric antigen receptor according to claim 1 as discussed above.
ICell further teaches compositions comprising a genetically-modified human T cell comprising the chimeric antigen receptor (page 9, [0130], “the disclosure provides an engineered cell having at least one chimeric antigen receptor polypeptide or polynucleotide”; page 9, [0131], “Isolated cells, host cells, and genetically engineered cells of the present disclosure include isolated immune cells, such as NK cells and T cells”; page 1, [0003], “CAR therapy utilizes modified patient immune cell, typically T cells”; page 21, [0332]; “transduced into activated human T cells”; page 11, [0166], “the compositions and methods of this disclosure can be used to generate a population of T lymphocytes…for use in immunotherapy in the treatment of cancer”). While ICell does not explicitly teach that the composition is a “pharmaceutical composition” or that the composition includes pharmaceutically acceptable carriers, it would have been obvious to a skilled artesian that ICells teachings of methods of treatment by administering modified T cells as well as the injection of CAR modified cells in mouse studies (page 16, [0266]; page 24, [0359]) meets the limitation of a pharmaceutical composition comprising the cells and a pharmaceutically acceptable carrier. Furthermore, a skilled artesian would have been motivated to have the cells in a pharmaceutical composition with a pharmaceutically acceptable carrier as it is routine practice in the art and necessary for the administration of the cells to a patient.

Regarding claim 14, ICell and Kazarian teach the chimeric antigen receptor of claim 1 as discussed above. 
ICell further teaches a method for treating a subject suffering from SCLC (page 62, 66., “a method of treating a cell proliferative disease… comprises.. small cell lung cancer”). ICell teaches that the method comprises introducing into the subject a therapeutically effective amount of a T lymphocyte comprising the CAR of claim 1 (page 62, 65., “a method of reducing cancer cell proliferation or increasing cancer cell death comprising administering an engineered cell”; page 20, [0321], “the terms ‘effective amount’ and ‘therapeutically effective amount’ of an engineered cell as used herein means a sufficient amount of the engineered cell to provide the desired therapeutic or physiological or effect or outcome”; page 9, [0130], “the disclosure provides an engineered cell having at least one chimeric antigen receptor polypeptide or polynucleotide”; page 1, [0003], “CAR therapy utilizes modified patient immune cell, typically T cells”; page 11, [0166], “the compositions and methods of this disclosure can be used to generate a population of T lymphocytes…for use in immunotherapy in the treatment of cancer”).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lu, H., and Z. Jiang (2018) Advances in antibody therapeutics targeting small-cell lung cancer Adv Clin Exp Med 27(9); 1317-1323 as applied to claim 15 above and in further view of Aluicio-Sarduy, E., et al (2018) PET radiometals for antibody labeling J Labelled Comp Radiopharm 61(9); 636-651 (herein Sarduy) and Kazarian, M., and I.A. Laird-Offringa (2011) Small-cell lung cancer-associated autoantibodies: potential applications to cancer diagnosis, early detection, and therapy Molecular Cancer 10(33); 2-19. 

Regarding claim 16, Lu teaches the antigen binding molecule of claim 15 as discussed above. 
Lu teaches that lung cancer, including small-cell lung cancer (SCLC) and non-small-cell lung cancer (NSCLC), is the leading cause of cancer-related mortality and the most common malignancy in China as well as around the world. Lu further teaches that the primary mode of treatment of SCLC is chemotherapy but that the prognosis still remains poor and that to date no targeted drugs for SCLC had been approved by the US FDA. Lu states that “novel therapeutic strategies and drugs are imperative” and provides a review focused on the advances of antibody therapies in SCLC (page 1318, left column, paragraph 1). The therapies discussed by Lu include antibodies as well as antibody conjugates in which the antibodies are conjugated to cytotoxic drugs, for example, BW-2, which is a “novel antibody-toxin compound derived via the assembly of a mouse anti-human-HuD monoclonal antibody onto streptavidin/saporin complexes” (page 1321, left column, paragraph 3). Lu, however, does not disclose that the antibody is conjugated to a detectable marker.
Sarduy teaches that one of the main revolutionary treatments is the use of monoclonal antibodies (mAbs) that selectively target disseminated tumor cells while sparing normal tissues. Sarduy discloses that mAbs and related therapeutics can be efficiently radiolabeled with a wide range of radionucleotides to facilitate preclinical and clinical studies. Sarduy teaches that non-invasive molecular imaging techniques, such as Positron Emission Tomography (PET), using radiolabeled mAbs provide useful information on the whole-body distribution of the biomolecules, which may enable patient stratification, diagnosis, selection of targeted therapies, evaluation of treatment response, and prediction of dose limiting tissue and adverse effects (abstract). Sarduy also teaches that in addition to these benefits, when mAbs are labeled with therapeutic radionuclides, the combination of immunological and radiobiological toxicity may result in enhanced treatment efficacy. Sarduy provides a review of the most promising PET radiometals with chemical and physical characteristics that make them appealing for mAb labeling (abstract). 
Kazarian teaches the motivation for a skilled artesian to combine the teachings of Lu and Sarduy and incorporate a detectable label on the antibody as well as why a skilled artesian would have a reasonable expectation of success in combining the teachings of the references. 
Kazarian teaches that small-cell lung cancer (SCLC) is the most aggressive lung cancer subtype and lacks effective early detection methods and therapies. Kazarian reviews what is currently known about SCLC-associated autoantibodies and describes recent developments in mouse model systems of SCLC, potential clinical applications of the autoantibodies, such as SCLC diagnosis, early detection and therapy (abstract). Kazarian teaches known autoantigens/autoantibodies associated with SCLC in Table 1 on page 3. Kazarian teaches that “effective early detection of any cancer (i.e. detection that allows complete removal of lesions before they can metastasize) has the potential to greatly reduce cancer-related mortality. Ideally, this would be achieved by non-invasive molecular imaging combined with biomarker-based tools. An effective screening method must have high specificity and sensitivity, reduce overall mortality, be acceptable to patients, and be cost effective in order to be widely adopted” (paragraph bridging pages 9-10). Kazarian teaches that to date, imaging has shown limited promise for the early detection of SCLC. Kazarian discloses that [18F] fluorodeoxyglucose positron emission tomography (EDG-PET) scanning, a method that has been used to detect SCLC tumors in paraneoplastic patients positive for anti-Hu antibodies, has not been shown to decrease mortality and that this suggests that FDG-PET is unable to detect SCLC lesions in time for curative resection (page 10, left column, paragraph 2). Kazarian also teaches that the fact that the autoantibodies can precede the diagnosis of the tumor suggests that the cancer can still be very small, and it opens a window for improving the overall outcome in these patients, perhaps by beginning antitumor treatment before metastasis occurs (page 12, right column, paragraph 3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the teachings of Lu and Sarduy and add a detectable label to the antigen binding molecules taught by Lu. A skilled artesian would have been motivated to make this combination in order increase the efficacy of PET scanning for the detection of SCLC which Kazarian teaches has been unable to detect SCLC lesions in time for curative resection with FDG on its own. Furthermore, by adding the detectable label a skilled artesian would gain the benefits taught by Sarduy such as gaining information regarding whole-body distribution of the biomolecules allowing for patient stratification, diagnosis, selection of targeted therapies, evaluation of treatment response, and prediction of dose limiting tissue and adverse effects (Sarduy, abstract). 

Regarding claim 17, Lu, Sarduy, and Kazarian teach the antigen binding molecule of claim 16 as discussed above. 
As discussed in the rejection of claim 16, Sarduy teaches that the labeled mAbs can be used with non-invasive imaging techniques, such as Positron Emission Tomography (PET) (abstract). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the use of a labeled antibody with this non-invasive imaging technique includes contacting the subject with the antigen binding molecule with the detectable label (administering the labeled antibody) and then detecting the detectable label (through the use of an imaging technique such as PET). As Lu teaches that the antibodies are specific for SCLC and Kazarian teaches that the PET is an imaging technique that has been used with SCLC detection and screening, it would be obvious that this method could be used to detect an SCLC tumor in a subject. 

Regarding claim 18, Lu, Sarduy, and Kazarian teach the antigen binding molecule of claim 16 as discussed above.
Sarduy and Kazarian further teach that the detecting comprises positron emission tomography (Sarduy, abstract; Kazarian, page 10, left column, paragraph 2). 


Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lu, H., and Z. Jiang (2018) Advances in antibody therapeutics targeting small-cell lung cancer Adv Clin Exp Med 27(9); 1317-1323 as applied to claim 15 above and in further view of US 2011/0091454 A1 (Diber, A., et al) 21 April 2011.

Regarding claim 19, Lu teaches the antigen binding molecule of claim 15 as discussed above.
While Lu does not teach an isolated nucleic acid molecule encoding the antigen binding molecule, the use of isolated nucleic acid molecules encoding antibodies are routine practice in the art.
For example, Diber teaches monoclonal or polyclonal antibodies or antigen binding fragments thereof for the treatment of cancer, specifically small cell lung cancer (page 164, 1., and 48.-50.). Diber also teaches that the antibody or fragment can be coupled to a detectable marker for use in screening, detecting presence or severity, diagnosing, monitoring progression, treatment efficacy, or relapse of a cancer (page 164, 47. And 53.)
Diber teaches an isolated nucleic acid molecule encoding an antigen binding molecule (page 20, [0301], “one can make (by synthesis or recombinant techniques) a nucleic acid fragment that encodes a potentially biological portion of a protein of the present invention”; page 16, [0260], “the nucleic acid sequences of the invention can be ‘isolated’ or ‘purified’”). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have isolated nucleic acid molecules, as taught by Diber, which encode the antigen binding molecules taught by Lu. A skilled artesian would have been motivated to isolate these nucleic acid molecules in order to generate the antigen binding molecules taught by Lu using methods and techniques that are routine practice in the art as taught by Diber.

Regarding claim 20, Lu and Diber teach the nucleic acid molecule of claim 19 as discussed above.
Diber further teaches a vector comprising the nucleic acid molecule (page 21, [0307], “expression constructs (e.g., plasmids, cosmids, and other vectors that transport nucleic acids) that include a nucleic acid of the invention… The vector can replicate autonomously or integrate into a host genome and can be a viral vector, such as a replication defective retrovirus, and adenovirus, or an adeno-associated virus”).  

Regarding claim 21, Lu and Diber teach the vector of claim 20 as discussed above. 
Diber further teaches a cell comprising the vector (page 21, [0311], “various engineered cells, including cells that have been engineered to express or over-express a nucleic acid sequence described…A ‘transformed’ cell is a cell into which… one has introduced a nucleic acid that encodes a protein of the invention”; page 21, [0313], “the expression vectors of the invention can be designed to express proteins in prokaryotic or eukaryotic cells”). 


Conclusion
The following prior art is made of record but was not relied upon and is considered pertinent to applicant's disclosure including:

Hampe, C.S., et al (2001) A novel monoclonal antibody specific for the N-terminal end of GAD65 Journal of Neuroimmunology 113; 63-71.
Hampe teaches an antigen binding molecule comprising an antigen-binding domain capable of specifically binding to or interacting with GAD65 (abstract, “we describe a novel monoclonal antibody raised towards the N-terminus of the 65 kDa isoform of glutamate decarboxylase (GAD65). This N-GAD65 mAb is highly specific for GAD65 and can be used in a wide range of applications such as Western blot analysis, immunoprecipitation and immunocytochemistry.”; Figure 5, page 68, heavy and light chains of N-GAD65 mAb). The antibody taught by Hampe anticipates the instant claim where the antibody is the “antigen binding molecule” and the antibody’s heavy and light variable regions are the “antigen-binding domain”.  

Byers, L.A., et al (2019) Phase 1 study of AMG 119, a chimeric antigen receptor (CAR) T cell therapy targeting DLL3, in patients with relapsed/refractory small cell lung cancer Journal of Clinical Oncology 2019 ASCO Annual Meeting I, Meeting Abstract, 1-4.
Byers teaches that SCLC is an aggressive neuroendocrine tumor with initial sensitivity to chemotherapy and radiotherapy often followed by chemoresistant disease progression. Byers teaches that notch signaling is a key regulator of neuroendocrine differentiation in SCLC and that delta-like ligand 3 (DLL3) is an inhibitory ligand of Notch receptors which is expressed in most SCLC tumors but minimally expressed in normal tissues (background). Byers studied the use of AMG 119, an adoptive cellular therapy that consists of a patient’s autologous T cells that have been genetically modified ex vivo to express a transmembrane CAR that targets DLL3 and redirects cytotoxic T cell specificity to DLL3-positive cells (background).

Corte, C.M.D., et al (2019) Beyond Chemotherapy: Emerging Biomarkers and Therapies as Small Cell Lung Cancer Enters the Immune Checkpoint Era Cancer 125(4); 496-498.
Corte provides a review of immunotherapy treatment of SCLC and teaches that “immune-checkpoint blockade has emerged as a promising treatment option for patients with relapsed/refractory SCLC”. Corte further teaches that clinical researches seek to discover novel approaches to enhance response to existing immunotherapies, along with developing alternate immunotherapeutic strategies, including CAR T cells (page 497, right column, paragraph 3). 

Deneka, A., et al (2019) Tumor-Targeted Drug Conjugates as an Emerging Novel Therapeutic Approach in Small Cell Lung Cancer (SCLC) Cancers 11; 1-23.
Deneka teaches that few protein-targeting therapies have shown efficacy in improving overall survival of patients with SCLC and that immune checkpoint inhibitors are promising agents, but many SCLC tumors do not express targets such as PD-L1. Deneka presents the alternative approach of the use of drug conjugates where a targeting moiety concentrates otherwise toxic agents in the vicinity of tumors, maximizing the differential between tumor killing and the cytotoxicity of normal tissues. Deneka provides a review of currently used conjugate delivery systems including antibody-drug conjugates, radioimmunoconjugates, small molecule-drug conjugates, and polymer-drug conjugates (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                 
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647